Citation Nr: 1729564	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-10 044	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a compensable rating for service-connected hearing loss to February 9, 2017, and an increased rating in excess of 30 percent thereafter.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.   

In a May 2017 rating decision, the RO increased the Veteran's disability rating for service-connected bilateral hearing loss to 30 percent, effective February 9, 2017.  A few weeks later, the Veteran submitted an appeals satisfaction notice.  The notice stated, in part, that the Veteran wishes to withdraw all remaining issues associated with this appeal based on the May 2017 rating decision.  See June 2017 withdrawal notice.    

FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1970 to December 1971.

2.  On June 5, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran  that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
G. A. WASIK
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


